          Case 4:20-cv-01494-HSG Document 15 Filed 03/06/20 Page 1 of 3




 1
                             UNITED STATES DISTRICT COURT
 2                     FOR THE NORTHERN DISTRICT OF CALIFORNIA
                                  OAKLAND DIVISION
 3
 4
 5    STATE OF CALIFORNIA, et al.,
                                                                       No. 4:20-cv-01563-HSG
 6                       Plaintiffs,                                   No. 4:20-cv-01494-HSG
 7           v.
 8    DONALD J. TRUMP, et al.,                                         ORDER ESTABLISHING
                                                                       BRIEFING SCHEDULE AND
 9                       Defendants.                                   PROCEDURES TO LITIGATE
                                                                       FISCAL YEAR 2020 BORDER
10                                                                     BARRIER PROJECTS
11
12    SIERRA CLUB, et al.,
13                       Plaintiffs,
14           v.
15
      DONALD J. TRUMP, et al.,
16
                         Defendants.
17
18
19          Upon consideration of the parties’ stipulation submitted on March 5, 2020, and for good
20   cause shown, the Court hereby orders:
21          1.      The following deadlines shall govern briefing Plaintiffs’ challenges to Defendants’
22   fiscal year 2020 border barrier projects undertaken pursuant to 10 U.S.C. § 284:
23
24                       DATE                                                      EVENT
25                      March 6                             Administrative Record
26                      March 30                            Plaintiffs’ Motion For Summary Judgment
27                                                          Defendants’ Opposition and Cross-Motion
                        April 17
                                                            for Summary Judgment
28
                   State of California, et al. v. Donald J. Trump, et al., 4:20-cv-01563-HSG – Order
                      Sierra Club et. al. v. Donald J. Trump, et al., 4:20-cv-01494-HSG – Order
                                                             1
             Case 4:20-cv-01494-HSG Document 15 Filed 03/06/20 Page 2 of 3




                                                             Plaintiffs’ Reply Memorandum and
 1                       April 24
                                                             Opposition to Cross-Motion
 2
                                                             Defendants’ Reply Memorandum in Support
 3                       April 29
                                                             of Cross-Motion For Summary Judgment
 4
              2.    Unless the Court believes that oral argument would be useful, the Court will
 5
     decide the motions on the basis of the parties’ written submissions without oral argument. If the
 6
     Court believes oral argument would be useful, the Court will inform the parties of a hearing
 7
     date.
 8
              3.    The parties may incorporate by reference in their briefs any and all prior arguments
 9
     they have respectively asserted in State of California et al. v. Trump et. al., 4:19-cv-00872-HSG
10
     and Sierra Club et al. v. Trump et al., 4:19-cv-00872-HSG, whether in this Court, the Ninth
11
     Circuit, or the Supreme Court, in lieu of fully re-briefing the same issues again in the current
12
     cases. The parties’ incorporation of their arguments by reference in this manner shall preserve
13
     all rights for further review of these issues on appeal.
14
              4.    If Defendants elect to file consolidated briefs in both of the above-captioned cases,
15
     Defendants’ Opposition and Cross-Motion shall not exceed 35 pages and Defendants’ Reply
16
     Memorandum shall not exceed 20 pages.
17
              5.    Plaintiffs’ claims surrounding use of 10 U.S.C. § 2808 for border barrier projects
18
     are held in abeyance until the Department of Defense announces a decision to undertake
19
     additional border barrier military construction projects under this authority, including
20
     identification of the specific military construction projects that will be deferred in order to fund
21
     such additional border barrier projects, and the specific locations for those border barrier
22
     projects. Within ten days of that announcement, the parties shall file a status report with the
23
     Court including a schedule for briefing dispositive motions on the claims relating to 10 U.S.C.
24
     § 2808.
25
              6.    All other case management activity and discovery is stayed. The parties may seek
26
     leave of Court to lift the stay of case management activity and discovery as appropriate.
27
              7.    The parties are excused from mandatory participation in the Court’s Alternative
28
                    State of California, et al. v. Donald J. Trump, et al., 4:20-cv-01563-HSG – Order
                       Sierra Club et. al. v. Donald J. Trump, et al., 4:20-cv-01494-HSG – Order
                                                              2
          Case 4:20-cv-01494-HSG Document 15 Filed 03/06/20 Page 3 of 3




 1   Dispute Resolution Multi-Option Program.
 2
 3
 4   IT IS SO ORDERED
 5
 6   DATED: March 6, 2020                             __________________________
                                                      HAYWOOD S. GILLIAM, JR.
 7                                                    United States District Judge
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                  State of California, et al. v. Donald J. Trump, et al., 4:20-cv-01563-HSG – Order
                     Sierra Club et. al. v. Donald J. Trump, et al., 4:20-cv-01494-HSG – Order
                                                            3
